Exhibit 10.1

 

MODIFICATION LETTER

 

In consideration of your continued employment at Bed Bath & Beyond Inc. and/or
its subsidiaries (collectively, “BBB”), and for other good and valuable
consideration, the sufficiency of which is acknowledged, this Modification
Letter shall evidence your consent to modify your existing non-solicitation and
non-competition Agreement with BBB (with such Agreement, as modified by this
Modification letter, being hereinafter referred to as the “Agreement”) as
follows:

 

1. With respect to those portions of the Agreement regarding non-competition
with BBB after your employment at BBB ends, the terms “direct competitor” of
BBB, an entity which is “deemed competitive” with BBB, or an entity which is
“competitive with the business” of BBB shall be deemed to include:

 

(i)

any retail store which utilizes (or intends to utilize) more than 30% of the
selling space of the store for the sale of any combination of: giftware;
housewares; linens and domestics; home furnishings; and/or health and beauty
care products; and/ or products for infants and young children (including,
without limitation, cribs and juvenile furniture, toys and games, infant’s and
young children’s clothing, strollers, car seats, carriers, bedding, bath and
safety accessories, and feeding and eating accessories); and/or

(ii)

any non-traditional retail format (such as, but not limited to, any on-line,
internet, catalog or television format) which allocates (or intends to allocate)
more than 30% of such format’s listing space or time slots to the sale of any
combination of: giftware; housewares; linens and domestics; home furnishings;
and/or health and beauty care products; and/or products for infants and young
children (including, without limitation, cribs and juvenile furniture, toys and
games, infant’s and young children’s clothing, strollers, car seats, carriers,
bedding, bath and safety accessories, and feeding and eating accessories).

 

2. The terms of the Agreement, as modified by this Modification Letter, shall be
governed by the laws of the State of New Jersey.

 

Except as set forth in this Modification Letter, the terms and conditions of the
Agreement regarding non-competition with BBB shall remain unmodified and in full
force and effect. To the extent of a conflict between the terms of this
Modification Letter and the terms of your existing Agreement, the terms of this
Modification Letter shall govern and control.

 

Accepted and Agreed to

this       day of                           :

 

 

 

 

Signature

 

 

 

Print Name:

 

 

 

1

--------------------------------------------------------------------------------